The return of the complainant to the rule issued herein to show cause why this case should not be dismissed for the want of prosecution is received and filed. The motion for the appointment of a Special Master is granted, and it is ordered that William W. Ray, Esq., of Salt *593Lake City, Utah, be, and he is hereby, appointed Special Master in this cause, with authority to summon witnesses, issue subpoenas, and to take such evidence as may be introduced and such as he may deem it necessary to call for. The Master is directed to make findings of fact, and conclusions of law, and to submit the.same to this Court with all convenient speed, together with his recommendations for a decree. The findings, conclusions, and recommendations of the Master shall be subject to consideration, revision, or approval by the Court. , [The order also makes’provision for the compensation and expenses of the Master; for the assessment of costs; and authorizes the Chief Justice to make a new appointment if this one be not accepted or if the place become vacant during a recess of the Court.] Messrs.
John H. Dunbar and John C. Hurspool for complainant. Messrs. I. H. Van Winkle, Geo. T. Cochran, and Jos. A. Fee for defendant.